

Exhibit 10.3
 
Phantom Unit Grant under the
Enterprise Products Company 2005 EPE Long-Term Incentive Plan


 
Date of Grant:
 
Name of Grantee:
 
Number of Units Granted:
 
Phantom Unit Grant Number:
 
Enterprise Products Company (formerly EPCO, Inc.) (the “Company”) is pleased to
inform you that you have been granted the number of Phantom Units set forth
above under the Enterprise Products Company 2005 EPE Long-Term Incentive Plan
(the “Plan”).  A Phantom Unit is a contractual right to receive the value of a
unit representing a limited partner interest (a “Common Unit”) of Enterprise GP
Holdings L.P. (the “Partnership”), in cash subject to the forfeiture and
non-transferability provisions and other terms and conditions set forth below in
this Agreement.   The terms of the grant are as follows:
 
1.   The Phantom Units have been granted to you as a bonus for your employment
services rendered in the same calendar year as the Date of Grant set forth above
and are in addition to, and not in substitution of, your ordinary salary and
wages.
 
2.   The Phantom Units shall become payable on the earlier of (i) [____] of the
third year following the year containing the Date of Grant set forth above; or
(ii) the date on which you are no longer employed by the Company or any of the
Company Affiliates (as defined in Section 6 below) (collectively, the
“Affiliated Group”) as a result of a Qualifying Termination (as defined in
Section 6 below) (the earlier of (i) or (ii) above is hereinafter referred to as
the “Vesting Date”).  In the event your employment with the Affiliated Group is
terminated prior to the Vesting Date for any reason other than Qualifying
Termination as provided in Section 6 below, the Phantom Units shall
automatically and immediately be forfeited and cancelled without payment on the
date of such termination of employment, which shall be the date that you cease
to be employed by the Company or the Company Affiliates without regard to any
notice period following termination of employment without cause.
 
3.   Within 30 days following the Vesting Date, cash will be delivered to you
with respect to each Phantom Unit, in an amount equal to the then Fair Market
Value of a Common Unit, provided that any such payment will be delivered to you,
in all circumstances, no later than December 31st of the third year following
the year containing the Date of Grant set forth above.
 
4.   For each calendar quarter in the period beginning on the Date of Grant and
ending upon the Vesting Date or the date you forfeit the Phantom Units, you will
receive a cash payment as soon as practical after such calendar quarter equal to
the product of (i) the cash distributions paid during such calendar quarter, as
a bonus for employment services rendered that calendar quarter, (based on a
record date prior to the Vesting Date or date of forfeiture, as applicable) with
respect to a Common Unit, if any, times (ii) the number of Phantom Units subject
to this grant (such payments are hereinafter referred to as the “DERs”).
 
5.   None of the Phantom Units or DERs are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and
distribution.  If, in the event of your divorce, legal separation or other
dissolution of your marriage, your former spouse is awarded ownership of, or an
interest in, all or part of the Phantom Units or DERs granted hereby to you (the
“Awarded Units”), the Awarded Units shall automatically and immediately be
forfeited and cancelled without payment on such date.
 
6.   As used herein, the following capitalized terms have the following
meanings:
 
“Qualifying Termination” means:
 

 
 
1

--------------------------------------------------------------------------------

 

(a)          your status as an employee of any Affiliated Group member is
terminated due to your (i) death or (ii) receiving long-term disability benefits
under the applicable Affiliated Group member’s long-term disability plan,
provided such disability qualifies as a “disability” under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); or
 
(b)          your employment with any Affiliated Group member is terminated due
to your retirement on or after (1) reaching age 62, (2) having 10 or more years
of credited service as an employee of one or more Affiliated Group member(s),
(3) executing a Retirement Agreement and Release (in such form as the Company
may approve from time to time) and (4) otherwise complying with any related
retirement policies of the Affiliated Group member in effect at the time of the
effective date of your retirement; or
 
(c)          your termination of employment by any Affiliated Group member (or
its successor) and each of its Affiliates within one year after a Change of
Control (as defined below) and (1) such termination of employment was initiated
by the Affiliated Group member (or its successor) other than upon or after the
occurrence of a Termination for Cause or (2) if such termination of employment
was initiated by you, is upon or after the occurrence of a Termination for Good
Reason; provided, however, that you terminate your employment with any
Affiliated Group member (or any successor) and its Affiliates within 120 days
following the date on which you have actual notice of the event that gives rise
to the Termination for Good Reason.
 
“Change of Control” means Duncan shall cease, directly or indirectly, to control
the General Partner (including for purposes of clarification, and without
limitation, by control that may be deemed to exist based on (i) the facts that
cause Duncan’s deemed control of the General Partner to exist as of the date of
this Agreement (which existing control is hereby recognized and agreed) or (ii)
Duncan’s direct or indirect power to exercise a controlling influence over
either the management or policies of the General Partner (as control and power
are construed and used under rules and regulations promulgated by the U.S.
Securities and Exchange Commission, including any presumptions used thereunder
relating to control).
 
“Company Affiliate” means and includes (i) EPCO Holdings, Inc., (ii) Enterprise
Products GP, LLC, (iii) Enterprise Products OLPGP, Inc., (iv) Enterprise
Products Partners L.P. (“EPD”), (v) EPE Holdings LLC, (vi) Enterprise GP
Holdings L.P. (“EPE”), (vii) Enterprise Products Operating LLC, (viii) DEP
Holdings LLC, (ix) Duncan Energy Partners L.P. (“DEP”), (x) the respective
subsidiaries or affiliates of any of the foregoing entities, (xi) any other
entity (A) which is controlled, directly or indirectly, individually,
collectively or in any combination, by the Company or any of the foregoing
entities or (B) in which any of the Company or any of the foregoing entities has
a direct or indirect ownership interest, (xii) any other entity (a) which is
controlled, directly or indirectly, by the Estate of Dan L. Duncan, Deceased,
his spouse, his descendants or any trusts for any of their respective benefit,
individually, collectively or in any combination, or (b) in which any of them
has a direct or indirect ownership interest and (xiii) any predecessors,
subsidiaries, related entities, officers, directors, shareholders, parent
companies, agents, attorneys, employees, successors, or assigns of any of the
foregoing.
 
“Duncan” means, collectively, individually or any combination, Dan L. Duncan,
his wife, descendants, heirs and/or legatees and/or distributees of Dan L.
Duncan’s estate, and/or trusts (including, without limitation, one or more
voting trusts) established for the benefit of his wife, descendants, heirs
and/or legatees and/or distributees.
 
“Termination for Cause” means the occurrence of any of the following events:
 
(a)          the commission by you of a material act of willful misconduct
including, but not limited to, the willful violation of any material law, rule,
regulation of a governmental entity or cease and desist order applicable to you
or any Affiliated Group member (or its successor) (other than a law, rule or
regulation relating to a minor traffic violation or similar offense), or an act
which constitutes a breach by you of a fiduciary duty owed to any Affiliated
Group member (or its successor); or
 
(b)          the commission by you of an act of dishonesty relating to the
performance of your duties, habitual unexcused absence(s) from work, willful
failure to perform duties in any material respect (other than any such failure
resulting from your incapacity due to physical or mental illness or disability),
or gross negligence in the performance of duties resulting in material damage or
injury to any Affiliated Group member (or its successor), its
 

 
 
2

--------------------------------------------------------------------------------

 

reputation or goodwill (provided, however, that in the event of your willful
failure to perform duties in any material respect, you shall be provided with
written notice of such event and shall be provided with a reasonable
opportunity, in no event more than 30 days, to cure such failure to perform your
duties); or
 
(c)          any felony conviction of you or any conviction of you involving
dishonesty, fraud or breach of trust (other than for a minor traffic violation
or similar offense), whether or not in the line of duty.
 
“Termination for Good Reason” means any nonconsensual (a) material reduction in
your authority, duties or responsibilities; (b) reduction in your compensation
by more than 20 percent from the compensation (excluding Awards pursuant to the
Plan or other equity-based compensation) paid by any Affiliated Group member (or
its successor) during the completed fiscal year prior to the Change of Control;
or (c) change caused by any Affiliated Group member (or its successor) in your
office location of more than 50 miles from its location on the date of the
Change of Control.
 
7.   Nothing in this Agreement or in the Plan shall confer any right on you to
continue as an employee of the Company or the Company Affiliates.
 
8.   To the extent that the grant or vesting of a Phantom Unit results in the
receipt of compensation by you with respect to which the Company or a Company
Affiliate has a tax withholding obligation pursuant to applicable law, the
Company or the Company Affiliate will withhold or, unless you make other
arrangements that are acceptable to the Company or such Company Affiliate, you
must deliver to the Company or the Company Affiliate, such amount of money as
the Company or the Company Affiliate may require to meet its tax withholding
obligations under such applicable law.
 
9.   Notwithstanding any other provision of this Agreement, the Company and the
Company Affiliates shall not be obligated to deliver to you any payment if
counsel to the Company determines such delivery would violate any law or
regulation of any governmental authority or agreement between the Company or the
Partnership and any national securities exchange upon which the Common Units are
listed or any policy of the Company or any Company Affiliate.
 
     10.   These Phantom Units and DERs are subject to the terms of the Plan,
which is hereby incorporated by reference as if set forth in its entirety
herein, including, without limitation, the ability of the Committee, in its
discretion, to amend your Phantom Unit award without your approval.  In the
event of a conflict between the terms of this Agreement and the Plan, the Plan
shall be the controlling document, with the sole exception that this Agreement
shall be considered binding and enforceable, and you shall not be considered an
“at will” employee, where the applicable law governing your employment with the
Company or the Company Affiliates does not recognize the concept of employment
“at will”.  Capitalized terms that are used, but are not defined, in this Award
have the respective meanings provided for in the Plan.  The Plan, as in effect
on the Date of Grant, is attached hereto as Exhibit A.
 

 
Enterprise Products Company
(formerly EPCO, Inc.)
                   
Senior Vice President, Human Resources

                                                                        



 
3

--------------------------------------------------------------------------------

 